Citation Nr: 0021125	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  96-02 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Whether new and material evidence as been submitted to 
reopen a claim for service connection for chronic 
prostatitis.  

2. Whether new and material evidence as been submitted to 
reopen a claim for service connection for impotence.  

3. Entitlement to service connection for rheumatoid 
arthritis.  

4. Entitlement to an effective date prior to May 2, 1997 for 
the grant of a 30 percent rating for glomerulonephritis 
with hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from July 1945 to July 1947 
and from September 1951 to August 1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 1995 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

Throughout his appeal, the veteran has submitted extensive 
correspondence regarding his belief that the majority of his 
disabilities resulted from exposure to hydrocarbon chemicals 
while on active duty.  The Board initially wishes to point 
out that this decision must specifically address only those 
issues that have been developed for appellate consideration 
and is not in a position to determine whether or not chemical 
exposure might have caused or contributed to the veteran's 
numerous disorders, which include many for which service 
connection has already been established.  Therefore, only 
chemical exposure insofar as it might have been a cause for 
the issues for which service connection has been certified, 
rheumatoid arthritis, chronic prostatitis and a disability 
manifested by impotence, will be addressed.  

The veteran appears to be raising the issue of service 
connection for several disorders, including heart disease, 
the residuals of a cerebrovascular accident and chronic 
obstructive pulmonary disease.  This matter is referred to 
the RO for appropriate action.

One of the issues certified on appeal is whether new and 
material evidence as been submitted to reopen a claim for 
service connection for rheumatoid arthritis.  As will be 
discussed in the Remand portion of the decision the Board 
finds that this issue is more appropriately stated as service 
connection for rheumatoid arthritis.


FINDINGS OF FACT

1.  In a September 1981 decision, the Board denied 
entitlement to service connection for a chronic prostate 
disorder and impotence.  

2. Evidence received subsequent to the September 1981 
decision of the Board is new and is so significant that it 
must be considered in order to fairly decide the merits of 
the claims.

3.  In December 1998 the RO granted a 30 percent rating for 
glomerulonephritis with hypertension, effective May 2, 1997.

4.  The effective date for the grant of a 30 percent rating 
for glomerulonephritis with hypertension is December 21, 
1995, the date of receipt of claim.


CONCLUSIONS OF LAW

1.  The additional evidence received subsequent to the 
September 1981 decision of the Board is new and material and 
the claims for service connection for prostatitis and 
impotence are reopened.  38 U.S.C.A. §5108, 7104 (West 1991); 
38 C.F.R. § 3.156 (a) (1999).

2.  The criteria for an earlier effective date of December 
21, 1995 for the grant of a 30 percent rating for 
glomerulonephritis with hypertension have been 
met.38 U.S.C.A. §§ 5110, 5107; 38 C.F.R. § 3.400(o) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. New and Material

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

The evidence of record at the time of the in a September 1981 
Board decision is briefly summarized.  The available service 
medical records show that the veteran was tested for 
sterility in April 1962.  At that time his prostate was 
boggy.  A smear taken in February 1965 showed congestive 
prostatitis without disease.  An examination showed the 
prostate was boggy.  He was seen at the dispensary in 
September 1969.  At that time it was reported that the 
impotence appeared functional.  The retirement examination 
showed no pertinent abnormality.  A VA examination conducted 
in September 1973 showed no pertinent abnormality.

In September 1981 the Board denied service connection for 
prostatitis and impotence.  At that time the Board determined 
that chronic prostatitis and chronic impotence were not 
manifested during service.  The September 1981 decision is 
final.  38 U.S.C.A. § 7104 (West 19991).  However, the 
veteran may reopen his claim by submitting new and material 
evidence.  38 C.F.R. § 3.156 (1999).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Hodge v. West, 155 F. 3rd 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in determining whether evidence is new 
and material, the credibility of the new evidence is, 
preliminarily, to be presumed.  Justus v. Principi, 3 
Vet.App. 510 (1992). However, that evidence must be competent 
in order for the presumption to attach.  LeShore v. Brown, 8 
Vet.App. 406, 409 (1995).

Evidence received in connection with the veteran's 
application to reopen his claim includes VA and private 
medical records covering a period from the mid 1970s to 1999.  
During this time he was treated for various disorders.  A VA 
examination was conducted in February 1995.  At that time the 
veteran reported that he was unable to get an erection since 
the 1970s.  The diagnoses included apparent benign prostatic 
hypertrophy and erectile impotency.  Chronic prostatitis, 
with prostatic hypertrophy is also diagnosed by VA on an 
October 1996 examination report.  

In an August 1996 private medical statement the physician 
indicated that the veteran had a history of chronic 
prostatitis back for approximately 25 to 30 years and that, 
by history, he was treated several times while "associated 
with the government."  In addition, the veteran had a 
"history of impotence that dates back to his military career 
as well."  The physician reported a Regiscan showed that the 
veteran had had only partial erections on two nights, but 
that PSA was normal on recent examination and that a recent 
rectal examination was normal except for some prostatic 
enlargement.  

To summarize, the evidence submitted into the record since 
the September 1981 Board decision clinically shows for the 
first time following service that the prostatitis and 
impotency are chronic disorders.  Accordingly, the Board 
finds that this evidence is new and material and the claims 
of service connection for prostatitis and impotency are 
reopened. 

II.  Earlier Effective Date

Initially, the Board finds that the veteran claim for an 
earlier effective for the grant of a 30 percent rating for 
glomerulonephritis with hypertension is well grounded in that 
the claim is plausible, meritorious on its own, or capable of 
substantiation.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

Service connection for glomerulonephritis was granted by the 
RO in 1973.  A noncompensable evaluation was assigned at that 
time.  This rating remained in effect until a December 1998 
rating decision.  In the December 1998 rating action the RO 
determined that correspondence received from the veteran on 
May 2, 1997 was a claim for an increased evaluation.  The RO 
granted a 30 percent rating and assigned an effective of May 
2, 1997, the date of receipt of claim

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. § 
3.400 (1999).  Unless specifically provided otherwise, the 
effective date of an original claim or a claim reopened after 
final adjudication "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor." 38 U.S.C.A. § 5110(a) (West 
1991).  Additionally, the effective date of an award of 
increased compensation shall be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date. Otherwise date of receipt of claim. 38 C.F.R. § 
3.400.

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen. (1) The date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim. The provisions of this paragraph apply 
only when such reports relate to examination or treatment of 
a disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission. (2) The date of receipt of 
evidence from a private physician or lay person will be 
accepted when the evidence furnished by or in behalf of the 
claimant is within the competence of the physician or lay 
person and shows the reasonable probability of entitlement to 
benefits. 38 C.F.R. § 3.157(b) (1999).

Diagnostic Code 7502 provides that chronic nephritis will be 
rated as renal dysfunction.  Renal dysfunction is rated 100 
percent when it requires regular dialysis, or precludes more 
than sedentary activity from one of the following: persistent 
edema and albuminuria; or, BUN more than 80 mg%; or, 
creatinine more than 8 mg%; or, markedly decreased function 
of kidney or other organ systems, especially cardiovascular.  
An 80 percent rating is assigned for persistent edema and 
albuminuria with BUN 40 to 80 mg%; or creatinine 4 to 8 mg%; 
or generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion.  
A 60 percent rating is assigned when renal dysfunction is 
manifested by constant albuminuria with some edema; or, 
definite decrease in kidney function; or, hypertension at 
least 40 percent disabling under Code 7101.  A 30 percent 
rating is assigned for renal dysfunction when albumin is 
constant or recurring with hyaline and granular casts or red 
blood cells; or, transient or slight edema or hypertension at 
least 10 percent disabling under Code 7101. 38 C.F.R. § 
4.115a (1998) (effective February 17, 1994).

A review of the record reflects in May 1995 the RO denied an 
increased rating for glomerulonephritis.  The veteran was 
notified of that decision and of his appellate rights.  He 
did not submit a notice of disagreement regarding the May 
1995 denial.  Accordingly, this decision is final.  
38 U.S.C.A. § 7105 (West 1991).

On December 21, 1995 the RO received a statement submitted by 
the veteran.  At that time, the veteran stated that he was 
service connected for glomerulonephritis, which was 
considered to be disabling if there was also high blood 
pressure.  Accompanying his statement was a November 1995 
private medical report listing the veteran's blood pressure 
readings.

A VA outpatient treatment report, dated in July 1996 shows an 
impression of nephritic syndrome and secondary hypertension.  
A report of an October 1996 VA compensation examination shows 
that the veteran had been diagnosed as having hypertension 
about a year or two earlier and had started taking medication 
for this disorder.  The pertinent diagnosis was essential 
hypertension.  

On May 2, 1997, the RO received correspondence from the 
veteran.  At that time, the veteran related that he had been 
diagnosed with hypertension that should be related to his 
service connected glomerulonephritis so that a 30 percent 
rating was in order.

To summarize, the Board considers the correspondence received 
on December 21, 1995, as a claim an increased evaluation.  
Accordingly, the effective for the assignment of a 30 percent 
rating for glomerulonephritis with hypertension is December 
21, 1995, the date of receipt of claim.  


ORDER

New and material evidence having been received, the claims 
for service connection for chronic prostatitis and impotence 
are reopened.  

An earlier effective date of December 21, 1995 for the award 
of a 30 percent rating for glomerulonephritis with 
hypertension is granted subject to the law and regulations 
governing the payment of monetary benefits. 


REMAND

As previously discussed the claims for service connection for 
prostatitis and impotence are reopened.  In Elkins v. West, 2 
Vet. App. 209 (1999) the United States Court of Appeals for 
Veterans Claims (Court) held that that in making a 
determination as to whether new and material evidence has been 
submitted to reopened a previously denied final decision, a 
three step process is required. It must first be determined 
whether new and material evidence has been submitted. If new 
and material evidence has been submitted, it must be 
determined whether, immediately upon reopening, the claim is 
well grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
If the claim is well grounded, the merits of the claim will be 
evaluated after the duty to assist under 38 U.S.C.A. § 5107(b) 
(West 1991) has been fulfilled.

A well-grounded claim is, one which is plausible, meritorious 
on its own, or capable of substantiation.  38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In the 
absence of evidence of a well-grounded claim, there is no duty 
to assist the veteran in developing the pertinent facts and 
the claim must fail.  Morton

In order to have a well grounded claim there must be 
competent evidence of a current disability (a medical 
diagnosis); incurrence or aggravation of a disease or injury 
in service (lay or medical evidence); and a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet.App. 498 (1995).

In May 1995 the RO denied service connection for rheumatoid 
arthritis.  An appeal has been timely perfected.  In a May 
1997 supplemental statement of the case the RO indicated that 
new and material evidence had not been submitted to reopen a 
claim of service connection for rheumatoid arthritis.  The 
May 1995 decision is not final.  Accordingly any 
determination concerning this issue should be based on a de 
novo review of the record.  While the case was pending before 
the Board, the veteran submitted additional evidence to the 
Board, to include medical records pertaining to arthritis.  
The RO has not had the opportunity to review these records. 

Accordingly, in order to ensure the veteran's right of due 
process, the case is Remanded for the following:

1.  The RO should inform the veteran that 
he has the opportunity to submit 
additional evidence and arguments in 
support of his claim.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  Evidence 
which would be of assistance in 
establishing a well grounded claim 
include a medical opinion which tends to 
establish a causal relation between the 
current disabilities in issue and the 
veteran's military service.

2.  Thereafter, following any additional 
development deemed appropriate by the RO, 
the RO should readjudicate the issues in 
appellate status based on a de novo 
review of the record. 

If the benefits sought are not granted, the veteran and his 
representative should be furnished with a Supplemental 
Statement of the Case, and opportunity to respond. 
Thereafter, the case should be returned to the Board for 
further appellate consideration. 

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

